J. F. Barnard, J. (dissenting).
The statute gives a creditor of certain corporations two actions, one against the corporation and such stockholders as he chooses to join as defendants with the corporation, and another and different action against the stockholders alone, as jointly and severally liable to him for the debt of the corporation.
This is an action against the stockholders alone. It could not, by the statute which gives the right' to sue them, be brought until after a judgment had been obtained against the corporation, and execution thereon returned unsatisfied. .The debt was contracted over six years before the. commencement of this action, which, however, was brought within about six months after the judgment was recovered and execution returned unsatisfied.
The'right to bring this action was not perfect until the recovery of that judgment and return of execution therein, and the time in which the plaintiff could not sue should be deducted, and the_defense of the statute of limitations is not good.
■ Judgment reversed and new trial ordered, with costs to abide the event.